Citation Nr: 1543453	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-26 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right tonsil squamous cell carcinoma, also claimed as head and neck cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is now with the RO in Detroit, Michigan.

In June 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

The Veteran seeks service connection for right tonsil squamous cell carcinoma, to include as secondary to herbicide exposure during service in the Republic of Vietnam.  The Board notes that the RO has determined that the Veteran served in the Republic of Vietnam, therefore exposure to herbicides is conceded.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.309 (2015).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 2014); 38 C.F.R. § 3.303 (2015).

While the Board acknowledges that the Veteran's diagnosed right tonsil squamous cell carcinoma is not among the conditions for which service connection may be presumed based on herbicide exposure, he may still establish service connection by showing the condition was caused or casually related to herbicide exposure.  

The Board notes that the Veteran's service medical records do not show any reports, complaints, or treatments for cancer.  There is also an absence of any reports, or treatments concerning the Veteran's tonsils.

A July 2015 VA treatment note from a radiation oncologist shows that the Veteran was diagnosed with squamous cell carcinoma of the right tonsil on October 10, 2008.  The VA physician reported the Veteran underwent radiation therapy between December 2008 to January 2009 and also reported was that head and neck cancer had been linked to herbicide exposure and smoking.  

VA must provide a medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, and evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that there is evidence of a current disability as shown by a current diagnosis of right tonsil squamous cell carcinoma, in remission.  The Veteran's VA physician has provided a statement that head and neck cancers have been linked to herbicide exposure which is an indication that the condition may be related to service.  Thus, an examination is warranted to determine if there is a nexus between the Veteran's claimed right tonsil squamous cell carcinoma and service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right tonsil squamous cell carcinoma.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported.  A complete rationale should be provided for all opinions.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right tonsil squamous cell carcinoma is related to service, to include exposure to herbicides during service.  The examiner must also review and explain any significance of the July 2015 letter from a VA radiation oncologist that reported head and neck cancer had been linked to herbicide exposure.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

